Citation Nr: 1610589	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right lower extremity disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 videoconference hearing, and a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the right lower extremity.  The Veteran has alleged that she injured her right leg after falling during a February 2007 treadmill test administered by VA when the staff controlling the treadmill increased rather than decreased its speed.  

The Veteran was afforded a VA examination in April 2012, and the examiner concluded that there was no negligence by VA in the administration of the treadmill test.  It appears he based his conclusions on his finding that the Veteran did not suffer any additional disability as a result of her February 2007 fall.  However, in December 2012, an MRI of the Veteran's right knee (apparently the first since her 2007 fall) showed a complex tear at the anterior horn body junction of the lateral meniscus.  The Veteran's VA orthopedist, Dr. D.C., concluded that it is at least as likely as not that this right knee disability was the result of her February 2007 fall, unless she had any intervening trauma.  While this opinion is of limited probative value since the Veteran has in fact suffered a number of falls since 2007, the Board finds that in light of this favorable opinion, as well as the new evidence of a right knee disability that was not available to the April 2012 examiner, the Veteran should at least be afforded a new VA medical examination and opinion.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's current right knee disability was caused by her February 2007 fall, and, if so, whether this injury is the result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  The examiner should assume that the Veteran did fall as she has claimed during the February 2007 treadmill test, and he or she is asked to determine the nature and severity of the resulting injury.  

Also on remand, the Veteran's informed consent to the February 2007 treadmill procedure should be associated with her claims file.  A February 2007 VA treatment note reflects that the Veteran's informed consent for this test was obtained, but a copy was not printed and scanned into the Veteran's virtual claims folder.  

Finally, the Board notes that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for many years.  While a limited number of SSA records have been submitted by the Veteran, no clear determination as to the availability of any records additional which may have been in the possession of the SSA has been made by VA.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of her claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of her claim.  

2. The RO should associate a complete copy of the Veteran's informed consent to the February 2007 treadmill test with the Veteran's claims folder.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of her right knee disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right knee disability was caused or permanently aggravated by the fall she suffered during a February 2007 treadmill test.  

If so, the examiner is asked to opine whether this injury is the result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

